J-S21011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                   OF PENNSYLVANIA
                           Appellee

                      v.

CALVIN EDWARDS

                           Appellant               No. 1820 EDA 2018


              Appeal from the PCRA Order entered May 9, 2018
            In the Court of Common Pleas of Philadelphia County
              Criminal Division at No: CP-51-CR-0002578-2007


BEFORE: STABILE, J., MURRAY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY STABILE, J.:                            FILED MAY 16, 2019

     Appellant, Calvin Edwards, appeals pro se from the May 9, 2018 order

entered in the Court of Common Pleas of Philadelphia County dismissing as

untimely his second petition for collateral relief filed pursuant to the Post

Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546. Upon review, we affirm.

     The PCRA court provided the following factual background and

procedural history:

     On October 20, 2006, [Appellant], as a juvenile, attempted to rape
     a sixteen-year-old girl at gunpoint.      On October 25, 2006,
     [Appellant] raped a twenty-one-year-old college student at
     knifepoint. On March 14, 2007, [Appellant] entered into a
     negotiated admission on juvenile charges of attempted rape and
     entered a guilty plea in front of the Honorable Pamela Dembe on
     the adult charges of rape, involuntary deviate sexual intercourse,
     robbery, kidnaping, and possession of an instrument of crime.
     Sentencing was deferred for a Megan’s Law hearing.              On
     September 14, 2007, [Appellant] was found to be a sexually
     violent predator and was sentenced to five years[’] probation on
J-S21011-19


       the PIC charge and a concurrent fifteen years[’] probation on the
       other bills with the condition that he complete four years of
       treatment at Benchmark Behavioral Health Systems, a residential
       treatment center for juvenile sex offenders. On March 20, 2008,
       [Appellant] filed a notice of appeal to the Superior Court. On
       October 31, 2008, [Appellant’s] appeal was withdrawn and
       discontinued by defense counsel, Owen W. Larrabee, Esquire.

       After two years in the treatment facility, [Appellant] was expelled
       from the center for his continuously violent sexually abusive
       behavior. [Judge] Dembe subsequently revoked his probation and
       on August 19, 2009, Judge Dembe sentenced [Appellant] to 42.5
       to 85 years[’] state incarceration. [Appellant] filed a post-
       sentence motion for reconsideration. On September 10, 2009,
       Judge Dembe vacated the sentence and ordered a hearing on the
       motion for reconsideration. After a hearing was held, Judge
       Dembe denied [Appellant’s] motion for reconsideration on
       December 16, 2009 and reinstated [Appellant’s] 42.5 to 85 year
       sentence. [Appellant] filed an appeal to the Superior Court. The
       Superior Court affirmed judgment of sentence on June 12, 2013.
       [Appellant] then filed a petition for allowance of appeal in the
       Pennsylvania Supreme Court which was subsequently denied on
       November 26, 2013.

       On September 22, 2014, [Appellant] filed his first pro se PCRA
       petition. In his petition [Appellant] argued counsel ineffectiveness
       and that his plea was unlawfully induced. Peter Levin, Esquire,
       was appointed as PCRA counsel. On July 22, 2016, Mr. Levin filed
       a letter pursuant to Commonwealth v. Finley, 550 A.2d 213
       (1988), stating that the issues raised by [Appellant] in his pro se
       petition were untimely.[1] On September 15, 2016, the Honorable
       Earl W. Trent dismissed [Appellant’s] PCRA petition pursuant to
       Finley.



____________________________________________


1 Although Appellant’s first PCRA petition was filed within one year of the date
his judgment of sentence became final for the sentence imposed on December
16, 2009, Appellant’s petition challenged his guilty plea, which resulted in the
imposition of sentence on September 14, 2007. That judgment of sentence
was final on October 31, 2008, when Appellant discontinued his direct appeal
to this Court. Therefore, he had until October 31, 2009 to file his petition and
the petition filed on September 22, 2014 was properly dismissed as untimely.

                                           -2-
J-S21011-19


      On October 6, 2017 [Appellant] filed the instant PCRA petition
      alleging counsel ineffectiveness, a guilty plea unlawfully induced
      and various trial court errors. On December 8, 2017, [Appellant]
      filed a pro se “motion to reconsideration nunc pro tunc first
      amended petition for post conviction collateral relief.” On April 2,
      2018, this court sent [Appellant] a 907 Notice, indicating that his
      petition would be dismissed based upon untimeliness. [Appellant]
      did not reply to this court’s 907 Notice. On May 9, 2018, after
      independent review of [Appellant’s] pro se PCRA petition and the
      Commonwealth’s response, this court dismissed [Appellant’s]
      petition without a hearing based upon untimeliness and lack of
      merit. On June 7, 2018, [Appellant] appealed the dismissal of his
      PCRA petition to the Superior Court.

PCRA Court Opinion, 9/19/18, at 1-3 (some capitalization omitted).

      Our standard of review from the denial of PCRA relief is well settled.

“[A]n appellate court reviews the PCRA court’s findings of fact to determine

whether they are supported by the record, and reviews its conclusions of law

to determine whether they are free from legal error.” Commonwealth v.

Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted). With regard to the

scope of our review, we are “limited to the findings of the PCRA court and the

evidence of record, viewed in the light most favorable to the prevailing party

at the trial level.” Id.

      In accordance with Pa.C.S.A. § 9545(b), any PCRA petition, including a

second or subsequent petition, must be filed within one year of the date the

petitioner’s judgment became final, unless the petition alleges and the

petitioner proves one of three exceptions commonly referred to as

governmental interference, newly-discovered facts, or a newly-recognized

constitutional right. 42 Pa.C.S.A. § 9545(b)(1)(i-iii). “[A] judgment becomes


                                     -3-
J-S21011-19


final at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking the review.”            42 Pa.C.S.A.

§ 9545(b)(3).      “The PCRA’s timeliness requirements are jurisdictional in

nature and must be strictly construed; courts may not address the merits of

the issues raised in a petition if it is not timely filed.” Commonwealth v.

Abu-Jamal, 941 A.2d 1263, 1267-68 (Pa. 2008) (citations omitted).

       As the PCRA court noted in its procedural history, the petition at issue

in this appeal was filed on October 7, 2017.        In the petition, Appellant

challenged his 2007 guilty plea and alleged trial court errors, including

jurisdictional errors, with respect to his plea and sentence.     Because his

judgment of sentence with respect to his guilty plea was final on October 31,

2008, when Appellant discontinued his direct appeal, his October 7, 2017

petition was facially untimely and the PCRA court lacked jurisdiction over its

merits, if any, unless Appellant pled and proved an exception to the PCRA’s

one-year time bar.2, 3

____________________________________________


2We note that Appellant focuses his argument on a claimed lack of jurisdiction
over his juvenile proceedings in 2007. While a petitioner may pursue PCRA
relief for a conviction or sentence stemming from “[a] proceeding in a tribunal
without jurisdiction,” 42 Pa.C.S.A. § 9543(a)(2)(viii), the petition must
nevertheless satisfy the PCRA’s timeliness requirements.

3 The PCRA court also considered whether Appellant’s petition would be timely
if considered to be challenging effectiveness of counsel from his violation of



                                           -4-
J-S21011-19


       As this Court explained in Commonwealth v. Johnston, 42 A.3d 1120

(Pa. Super. 2012),

       Petitioners must plead and prove the applicability of one of the
       three    exceptions     to   the    PCRA    timing     requirements.
       Commonwealth v. Perrin, [] 947 A.2d 1284 (Pa. Super. 2008);
       Commonwealth v. Geer, [] 936 A.2d 1075, 1078–1079 (Pa.
       Super. 2007). “If the petition is determined to be untimely, and
       no exception has been pled and proven, the petition must be
       dismissed without a hearing because Pennsylvania courts are
       without jurisdiction to consider the merits of the petition.” Perrin,
       947 A.2d at 1285.

Id. at 1126.

       We recognize Appellant is proceeding pro se before this Court. However,

“although this Court is willing to construe liberally materials filed by a pro se

litigant, pro se status generally confers no special benefit upon an appellant.”

Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa. Super. 2003) (citation

omitted). “Accordingly, a pro se litigant must comply with the procedural rules

set forth in the Pennsylvania Rules of the Court.”       Id.   We may quash or

dismiss an appeal for failure to conform with the requirements set forth in the

Pennsylvania Rules of Appellant Procedure. Id. Pa.R.A.P. 2101.


____________________________________________


probation (VOP) hearing and subsequent sentencing. PCRA Court Opinion,
9/19/18, at 5 n.1. As the court recognized, Appellant’s judgment of sentence
in those proceedings was final on February 24, 2014, after our Supreme Court
denied his petition for allowance of appeal and the time expired for seeking a
writ of certiorari to the United States Supreme Court. Therefore, Appellant
would have had until February 24, 2015 to file his petition. The instant petition
was filed on October 6, 2017, well over two years after that judgment of
sentence became final and, as such, would be untimely as well.



                                           -5-
J-S21011-19


       Here, Appellant’s brief does not conform to any rules regarding appellate

briefs. While that in itself is a basis for quashing the appeal, we shall consider

whether we would have jurisdiction to consider its merits, even if the brief

were in compliance with the rules. We conclude that we do not.

       As explained above, Appellant’s PCRA petition was untimely filed. If a

petition is untimely, and the petitioner has not pled and proven any exception,

“neither this Court nor the trial court has jurisdiction over the petition. Without

jurisdiction, we simply do not have the legal authority to address the

substantive claims.”      Commonwealth v. Derrickson, 923 A.2d 466, 468

(Pa. Super. 2007) (citation omitted). Appellant’s petition, filed on October 6,

2017, is facially untimely. Our review reveals that Appellant did not attempt

to plead or prove any of the timeliness exceptions of section 9545(b)(1) in his

PCRA petition. Therefore, we lack jurisdiction to address the merits of the

appeal. Abu-Jamal, 941 A.2d at 1267-68; Derrickson, 923 A.2d at 468.4




____________________________________________


4 Our review of the record revealed that certain notices from the PCRA judge
originally assigned to Appellant’s petitions were incorrectly addressed to
Appellant as “Calvin Williams,” albeit with his correct SCI Houtzdale address.
See, e.g., Rule 907 Notice, 8/4/16, and Rule 907 Notice, 2/20/18. However,
Appellant filed a document styled, “Motion of not receiving any notification,”
and the Honorable Genece F. Brinkley, to whom the instant matter was
reassigned, provided a Rule 907 Notice, properly addressed, on April 2, 2018,
followed by the May 9, 2018 Order dismissing the petition, also properly
addressed. Importantly, Appellant did not allege any Section 9545(b)(1)
exception, including a governmental interference exception, in his second
PCRA petition with respect to lack of notice of the disposition of his first
petition.

                                           -6-
J-S21011-19


      We find the PCRA court’s findings are supported by the record and its

conclusions are free of legal error. Therefore, we shall not disturb its dismissal

of Appellant’s second PCRA petition as untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/16/19




                                      -7-